UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2707



GREGORY G. ARMENTO, d/b/a Tradewind Marketing
and Design, d/b/a Cumulus Creative Communica-
tions,

                                              Plaintiff - Appellant,

          versus


THE LASER IMAGE, INCORPORATED; DOUGLAS        W.
SHERRY,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-95-102-1)


Submitted:   January 20, 1998             Decided:   January 28, 1998


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory G. Armento, Appellant Pro Se. David Michael Carter, CARTER
& SCHNEDLER, Asheville, North Carolina; John Craig Cloninger, BLUE,
FELLERATH, CLONINGER, BARBOUR & ARCURI, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order entering judgment

in favor of Defendants after a bench trial on Appellant's copyright

and contract claims. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Armento v. Laser
Image, Inc., No. CA-95-102-1 (W.D.N.C. Oct. 18, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2